Alexander Del Giorno, J.
This is a motion for an order dismissing the claim upon the ground that claimant has failed diligently to prosecute his claim.
The claim is for damages against the State for injuries caused by the alleged negligence of the State.
There is pending in Supreme Court, Kings County, a companion action to the instant claim against the City of New York. The claimant indicates that he believes the trial of this claim should await the outcome of the action in Supreme Court, the inference being that if the latter action were to be disposed of first, successfully, either by verdict or settlement, then the instant claim would be discontinued.
*3The motion is denied, upon condition that claimant move to restore the claim prior to the January 1960 Calendar call of the court.
Settle order on notice accordingly.